Title: The American Commissioners to [John Paul Jones], 15 January 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Jones, John Paul


Paris Jan. 15. 1778
Whereas we understand that Capt. Jones has in View to strike a Stroke upon the Enemy that may be greatly to their Damage, but in its nature not probably profitable to his Ship’s Company, unless some Reward be received from the Congress adequate to the Service done, And we being of Opinion that Rewards in such Cases are not only necessary for Encouragement, but are really Acts of Justice: do hereby promise that in Case of the good and gallant Behaviour of the People under his Command, and their punctual Obedience to Orders, so as to obtain Success in the Undertaking as far as depends on them, we will warmly recommend them to the Congress for a generous Gratification proportion’d to their Merit.
B. FranklinSilas DeaneArthur Lee
 
Endorsed: From the American Commissioners Passy Paris Jany 15th. 16th. 17th. & 18th. 1778 Recd. Paris Jany 16th & 19th. 1778
